DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art of record teach or suggest in combination:
Steps of receiving, by one or more processors, data to be processed in a mesh network including a set of computing devices; distributing, by one or more processors, a set of computational units to [[a]]the set of computing devices in the mesh network; creating, by one or more processors, a computational plan to construct a computational pipeline of the set of computational units wherein the computational plan considers cost and performance trade-offs by considering limitation of hardware resources, processing speed, accuracy and application requirements; responsive to detecting a device change in the mesh network, adjusting the computational plan based on the device change; responsive to identifying a characterization change of the data, adjusting the computational plan to include the characterization change; and executing, by one or more processors, the computational plan by sending data to assigned computational units in light of the other independent and dependent claims 2-6, 8-13, and 15-19.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-6, 8-13, and 15-19 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

4/23/2022